FILED
                            NOT FOR PUBLICATION                             OCT 27 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

MAURIZIO CRIPPA,                                 Nos. 11-70500, 11-72027

              Petitioner,                        Agency No. A201-172-184

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General
of the United States,

              Respondent.

                    On Petitions for Review of an Order of the
  United States Citizenship and Immigration Services and an Order of the United
                  States Immigration and Customs Enforcement

                      Argued and Submitted October 9, 2014
                              Pasadena, California

Before: HAWKINS and GRABER, Circuit Judges, and SEDWICK,** District
Judge.

       Maurizio Crippa entered the United States under the Visa Waiver Program

(“VWP”). Under the terms of the VWP Crippa was admitted into the country for

ninety days without being required to obtain a visa. In exchange for this expedient


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
          The Honorable John W. Sedwick, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
entry Crippa signed a waiver of his right to contest any action for removal other

than through an asylum claim. 8 U.S.C. § 1187(b)(2). He overstayed his ninety-

day admission by several years and was ordered removed. While in custody he

applied for an adjustment of status to that of a lawful permanent resident. His

application was denied.

      Before the court are Crippa’s two consolidated petitions for review. One is a

petition for review of the denial of his status-adjustment application (No. 11-

72027). We lack jurisdiction over this petition because it does not challenge a final

removal order.1 In addition, judicial review of status-adjustment denials is

“expressly precluded by 8 U.S.C. § 1252(a)(2)(B)(i),” Hassan v. Chertoff, 593




      1
        Crippa relies on Morales-Izquierdo v. Department of Homeland Security,
600 F.3d 1076 (9th Cir. 2010), to argue that we have jurisdiction over his challenge
to the status-adjustment denial because that decision is “inextricably linked” to his
final removal order. Morales-Izquierdo is distinguishable. In Morales-Izquierdo,
the petitioner’s Reinstatement Order barred him from seeking to adjust his status
pursuant to 8 U.S.C. § 1231(a)(5). Morales-Izquierdo, 600 F.3d at 1080–81. We
held that the petitioner’s challenge to the status-adjustment denial was
“inextricably linked” to a challenge to a final removal order because the petitioner
could not “challenge only the denial of his adjustment-of-status application without
also impugning the Reinstatement Order.” Id. at 1082–83 (emphasis in original).
Here, Crippa’s application for a status adjustment was not denied because of the
removal order. Because Crippa need not impugn the removal order to challenge
the status-adjustment denial, his challenge to the status-adjustment denial is not
properly construed as a challenge to a final removal order.

                                          2
F.3d 785, 788–89 (9th Cir. 2010), and there is no colorable claim of constitutional

or legal error. 8 U.S.C. § 1252(a)(2)(D).

      The other is a petition for review of the final removal order (No. 11-70500).

Although we have jurisdiction over this petition pursuant to 8 U.S.C. § 1252(a), the

VWP’s “no contest” clause prohibits Crippa from challenging removal other than

through an asylum claim or a claim that he “is not at all subject to the VWP

regime.” Bingham v. Holder, 637 F.3d 1040, 1043 (9th Cir. 2011); see also

Momeni v. Chertoff, 521 F.3d 1094, 1096–97 (9th Cir. 2008) (holding that an alien

cannot avoid waiver of the right to contest removal by seeking adjustment of status

after the ninety-day period has run).

      Crippa does not seek asylum. But he does argue that he is not subject to the

VWP regime. Although Crippa does not dispute that he filled out the VWP waiver

form completely and signed it, he argues that his waiver violates due process

because the waiver form was written in Spanish, a language he did not understand.

This argument fails. Even if Crippa’s waiver had been unknowing or involuntary,

he is unable to show prejudice. Bingham, 637 F.3d at 1047 (quoting Bayo v.

Napolitano, 593 F.3d 495, 506 (7th Cir. 2010) (en banc)).

      We do not find any of the other claims advanced by Crippa to have merit.




                                            3
     Petition No. 11-72027 is DISMISSED for lack of jurisdiction. Petition No.

11-70500 is DENIED.




                                      4